Name: Council Decision 2010/747/CFSP of 2Ã December 2010 amending Joint Action 2005/797/CFSP and Council Decision 2009/955/CFSP on the European Union Police Mission for the Palestinian Territories
 Type: Decision
 Subject Matter: EU institutions and European civil service;  EU finance;  cooperation policy;  public finance and budget policy;  Asia and Oceania;  European construction
 Date Published: 2010-12-04

 4.12.2010 EN Official Journal of the European Union L 318/44 COUNCIL DECISION 2010/747/CFSP of 2 December 2010 amending Joint Action 2005/797/CFSP and Council Decision 2009/955/CFSP on the European Union Police Mission for the Palestinian Territories THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 14 November 2005, the Council adopted Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories (1) (EUPOL COPPS) for a period of 3 years. The operational phase of EUPOL COPPS began on 1 January 2006. Joint Action 2005/797/CFSP was extended by Joint Action 2008/958/CFSP (2) until 31 December 2010. (2) Council Decision 2009/955/CFSP (3) provided for a financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 January to 31 December 2010. This financial reference amount should be increased to cover the Missions operational needs. (3) Joint Action 2005/797/CFSP and Decision 2009/955/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 14 of Joint Action 2005/797/CFSP is hereby replaced by the following: Article 14 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 January to 31 December 2010 shall be EUR 6 870 000. 2. The expenditure financed by the amount referred to in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union. Nationals of third States participating financially in the mission, of host parties and, if required for the operational needs of the mission, of neighbouring countries shall be allowed to tender for contracts. 3. The Head of Mission/Police Commissioner shall report fully to, and be supervised by, the Commission on the activities undertaken in the framework of his contract. 4. The financial arrangements shall respect the operational requirements of EUPOL COPPS, including compatibility of equipment and interoperability of its teams. 5. Expenditure shall be eligible as of the date of entry into force of this Joint Action.. Article 2 Article 2 of Decision 2009/955/CFSP is hereby deleted. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 2 December 2010. For the Council The President M. WATHELET (1) OJ L 300, 17.11.2005, p. 65. (2) OJ L 338, 17.12.2008, p. 75. (3) OJ L 330, 16.12.2009, p. 76.